Per Curiam.
The evidence was ample to go to the jury and sustain the verdict of guilty. The verdict is sufficient to support the judgment imposed. The Court examined the jurors whose conduct was questioned by the defense counsel, and ascertained that during some stage of the trial one of the jurors had stated he was ready to go home. Whether the conduct of the prosecution or the defense was the more boring to the juror, or the two sides were equally so, does not appear. Some jurors, especially businessmen, consider court proceedings more cumbersome and wasteful of time than ought to be the case and become impatient at the lack of dispatch in transacting the court’s business. A juror is not disqualified because he prefers to be 'at home. Likewise, the mere fact that an officer, who has' testified for the State, opens the door for a lady juror to enter' is not sufficient to upset a trial. These matters were inquired into by the trial judge and determined in the exercise of his discretion. Clearly the request that the jury be polled came after the jury had left the box and was no longer the empaneled jury in the case. Judge Hob- ■ good did not commit error in holding the request for the poll came too late.
No error.